Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 22-24, 26-28, 30-32, 35-43 are allowed.
The following is an examiner’s statement of reasons for allowance:

With respect to claims 22-24, 26-27, the allowability resides in the overall structure of the device as recited in independent claim 22 and at least in part because claim 22 recites, “an additional elastic member coupled to the second edge of one of the one or more baffle blades”.
The aforementioned limitations in combination with all remaining limitations of claim 22 are believed to render said claim 22 and all claims dependent therefrom patentable over the art of record.

While Chou as modified by Li teaches many of the limitations of claim 22 as per pages 2-3 of the final office action, neither Chou nor Li nor any other art of record – either alone or in combination – teach or suggest the above mentioned limitations of claim 22.

With respect to claims 28, 30-32, the allowability resides in the overall structure of the device as recited in independent claim 28 and at least in part because claim 28 recites, “wherein the mounting structure comprises: a vertical support having a fixing channel therein, and an angled support having a fixing channel therein, wherein an end of the angled support is movably coupled to the fixing channel of the vertical support”.
The aforementioned limitations in combination with all remaining limitations of claim 28 are believed to render said claim 28 and all claims dependent therefrom patentable over the art of record.

While Chou as modified by Li teaches many of the limitations of claim 28 as per pages 4-5 of the final office action, neither Chou nor Li nor any other art of record – either alone or in combination – teach or suggest the above mentioned limitations of claim 28.

With respect to claims 35-41, see pages 5-7 of the non-final office action dated 2/7/2022.

With respect to claims 42-43, the allowability resides in the overall structure of the device as recited in independent claim 42 and at least in part because claim 42 recites, “wherein the second edge of one of the one or more baffle blades is fixed to the mounting structure, and an additional elastic member coupled to the second edge of one of the one or more baffle blades”.
The aforementioned limitations in combination with all remaining limitations of claim 42 are believed to render said claim 42 and all claims dependent therefrom patentable over the art of record.
While Chou as modified by Li teaches many of the limitations of claim 42 as per the previous rejection to claim 28 on pages 4-5 of the final office action, neither Chou nor Li nor any other art of record – either alone or in combination – teach or suggest the above mentioned limitations of claim 42.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The Examiner notes the European Search Opinion for counterpart application EP 22151379 dated 6/24/2022 which has been carefully considered and attached hereto.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835